     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MO BAR 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                   FRESNO DIVISION
12
13                                                         )       Case No.: 1:18-cv-01614-GSA
     SHAWN PAUL SMITH,                                     )
14                                                         )       STIPULATION AND ORDER TO PERMIT
                       Plaintiff,                          )       DEFENDANT TO FILE AMENDED
15                                                         )       OPPOSITION TO PLAINTIFF’S
          vs.                                              )       OPENING BRIEF
16   ANDREW SAUL,                                          )
     Commissioner of Social Security,                      )
17                                                         )
                                                           )       (Doc. 24)
18                     Defendant.                          )
                                                           )
19
20
                  MOTION TO FILE AMENDED OPPOSITION TO OPENING BRIEF
21
              Pursuant to Fed. R. Civ. P. 15(a)(1)(A), Defendant respectfully requests leave to file an
22
     Amended Opposition to Plaintiff’s Opening Brief, replacing the responsive brief filed by
23
     Defendant on November 1, 2019 (docket no. 23). This is Defendant’s first request to file an
24
     amended pleading. Counsel for Defendant conferred with counsel for Plaintiff, who confirmed
25
     by email on November 6, 2019, that he had no objections to Defendant’s Request.
26
              Defendant’s counsel makes this request in good faith and for good cause, stating that
27
     when preparing the brief for filing on Friday, November 1, 2019, the original due date, counsel
28


     Def. Opposition to opening brief, 1:18-cv-01614-GSA       1
 1   was unable to access the draft brief, administrative record, other relevant documents, word-
 2   processing programs, and legal research resources, for extended periods of time due to
 3   unanticipated computer and system security upgrades. Counsel met the filing deadline but did
 4   not have sufficient time to perform the degree of review she had planned and would have been
 5   able to do but for the unanticipated computer outages. The amended brief is filed after counsel
 6   had additional time to review the brief and obtain consent of Plaintiff’s counsel to the amended
 7   filing. Defendant apologizes to the Court and to Plaintiff’s Counsel for any inconvenience
 8   caused by this request.
 9
10
     Dated: November 6, 2019                               Respectfully submitted,
11
12                                                         McGREGOR W. SCOTT
                                                           United States Attorney
13                                                         DEBORAH LEE STACHEL
                                                           Regional Chief Counsel, Region IX
14
                                                           Social Security Administration
15
                                                   By:     /s/ Carol S. Clark
16                                                         CAROL S. CLARK
17                                                         Special Assistant U.S. Attorney

18                                                         Attorneys for Defendant
19
20            Defendant’s request for leave to file an amended responsive pleading is GRANTED.
21   Upon filing of the amended responsive pleading, the Response filed on November 1, 2019 (doc.
22   23) shall be stricken from the record.
23
24   IT IS SO ORDERED.

25       Dated:       November 13, 2019                                   /s/ Gary S. Austin
                                                              UNITED STATES MAGISTRATE JUDGE
26
27
28


     Def. Opposition to opening brief, 1:18-cv-01614-GSA      2
